                                          Case 3:18-cv-01586-JSC Document 806 Filed 05/19/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE: PACIFIC FERTILITY CENTER
                                   7                                                         Case No. 18-cv-01586-JSC
                                         LITIGATION
                                   8
                                                                                             ORDER RE: PRETRIAL
                                   9                                                         CONFERENCE NO. 3

                                  10                                                         Re: Dkt. Nos. 783, 785, 799, 800, 802

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This Order confirms the Court’s rulings at the Third Pretrial Conference on May 18, 2021.

                                  14          1. Chart’s Objections to Exhibits (Dkt. No. 783)

                                  15          First, Chart objects to 74 of Plaintiffs’ exhibits as improper evidence of “other

                                  16   occurrences” which was the subject of Chart’s Motion in Limine No. 1. The Court only ruled on

                                  17   those exhibits which Plaintiffs presently intend to offer as set forth below. If Plaintiffs advise

                                  18   Chart that they intend to rely on any of the other exhibits, the Court can address the issue at one of

                                  19   the 8:00 a.m. conferences prior to bringing the jury into the courtroom.

                                  20              •   Trial Exhibits 219 and 201—Objection overruled. These emails are relevant to

                                  21                  Chart’s knowledge of a defect with the controller.

                                  22              •   Trial Exhibits 217, 239, 223, 280, 287—Objection overruled. These emails are

                                  23                  relevant to Chart’s knowledge of a defect with the controller and as they are emails

                                  24                  between Chart employees, to the extent they are offered for the truth of the matter,

                                  25                  they are admissible as statements of an employee of a party opponent. See Fed. R.

                                  26                  Evid. 801(d)(2)(D); Weil v. Citizens Telecom Servs. Co., LLC, 922 F.3d 993, 999

                                  27                  (9th Cir. 2019).

                                  28
                                          Case 3:18-cv-01586-JSC Document 806 Filed 05/19/21 Page 2 of 3




                                   1              •   Trial Exhibit 206—Objection overruled. These emails are relevant to show

                                   2                  Chart’s knowledge of potential damage to the tank contents from low level liquid

                                   3                  nitrogen, not as a substantially similar incident and also non-hearsay as a statement

                                   4                  of a party-opponent. See Fed. R. Evid. 801(d)(2)(D); Weil, 922 F.3d at 999.

                                   5          Second, Chart objects to seven trial exhibits as a basis for any “state of mind” testimony by

                                   6   Plaintiffs’ expert Dr. Anand Kasbekar. Chart appears to be seeking an order precluding Plaintiffs

                                   7   from “offer[ing] ‘opinion’ testimony from Kasbekar as to his belief regarding the content and

                                   8   meaning of Chart’s discovery responses, historical Chart documents and emails, and what such

                                   9   documents allegedly reveal about Chart’s actions and motives.” (Dkt. No. 783 at 3.) To the

                                  10   extent that Chart is seeking to limit expert testimony, and, in particular, Dr. Kasbekar’s opinion

                                  11   no. 6, the motion is denied as untimely without explanation. Chart can cross-examine Dr.

                                  12   Kasbekar about his opinion. With respect to Chart’s objections to the particular exhibits, the Court
Northern District of California
 United States District Court




                                  13   ruled as follows:

                                  14              •   Exhibit 2 – Objection overruled. However, Dr. Kasbekar’s may not testify as set

                                  15                  forth at page 37 of his report that Chart’s representation that the bend was

                                  16                  manufactured was “misleading,” Dr. Kasbekar can testify to his understanding and

                                  17                  what he was told as an explanation or context for the testing that was done or not

                                  18                  done, but he may not characterize Chart’s statement as “misleading.”

                                  19              •   Exhibits 5, 192, 208 – Objections overruled for the reasons stated on the record.

                                  20              •   Exhibits 234, 275, 276 – Objections sustained for the reasons stated on the record.

                                  21          2. Plaintiffs’ Objection to Chart’s Exhibits (Dkt. No. 785)

                                  22          Plaintiffs raise only one objection to Chart’s exhibits which is an authenticity objection to

                                  23   exhibit as to Exhibit 360. This objection is sustained unless and until Chart meets and confers

                                  24   with Plaintiffs and makes a proper authenticity and relevance showing.

                                  25          3. Moving Trial Exhibits into Evidence

                                  26          At the beginning of a witness’ testimony, the parties shall move into evidence all the

                                  27   exhibits they anticipate using with that witness.

                                  28
                                                                                           2
                                          Case 3:18-cv-01586-JSC Document 806 Filed 05/19/21 Page 3 of 3




                                   1          4. Demonstrative Exhibits (Dkt. Nos. 799, 800)

                                   2          Each side raised issues regarding the others’ proposed demonstrative exhibits. Chart will

                                   3   advise Plaintiffs by noon on May 19 which demonstratives they plan to use in their opening

                                   4   statement. Chart shall not include any reference to the tank “warranty” in its opening statement or

                                   5   on its demonstratives. Plaintiffs’ objections to the “snowball” photo, use of a video of Dr. Miller’s

                                   6   test, and any reference to Elizabeth Balassone are sustained. Plaintiffs’ objections regarding the

                                   7   multiple alarm listing, back-dating reference, and statement that “Dr. Conaghan institutes a

                                   8   manual monitoring policy for Tank 4, against his own lab’s protocols,” and the blank “digital

                                   9   evidence” column in exhibit are overruled.

                                  10          Chart’s objections to Plaintiffs’ demonstrative exhibit are overruled.

                                  11          5. Jury Instructions

                                  12          The Court made preliminary rulings regarding jury instructions 14, 15, 16, 19, 24, and 25.
Northern District of California
 United States District Court




                                  13   As the Court stated, there will be a fulsome discussion of the jury instructions at the charging

                                  14   conference during trial.

                                  15          The parties have stipulated that Ninth Circuit Model Jury Instruction No. 1.5 be given at

                                  16   the start of the trial, but have not provided a draft instruction. (Dkt. No. 762 at 2.) The parties

                                  17   shall meet and confer and jointly file a proposed instruction by May 21, 2021 at noon.

                                  18          6. Opening Statements

                                  19          Opening statements will begin at 8:30 a.m. on Monday, May 24. Each side is limited to an

                                  20   hour. Plaintiffs shall have their first witness(es) immediately ready to testify following opening

                                  21   statements.

                                  22          This Order disposes of Docket Nos. 783, 785, 799, 800, 802.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 19, 2021

                                  25

                                  26
                                                                                                      JACQUELINE SCOTT CORLEY
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                          3
